Citation Nr: 1719606	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  14-07 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for a right abdominal hernia with adhesions. 

2. Entitlement to service connection for a right abdominal hernia with adhesions. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1978 to June 1981.  The Veteran had additional service in the National Guard from July 1981 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a September 2016 video hearing. A copy of the transcript is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a January 2006 rating decision, the RO denied entitlement to service connection for a right abdominal hernia with adhesions; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

2. Evidence added to the record since the final January 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right abdominal hernia with adhesions.

3. The evidence does not show the Veteran's current symptoms are caused by a hernia that was incurred in service. 


CONCLUSIONS OF LAW

1. The January 2006 rating decision that denied service connection for a right abdominal hernia with adhesions is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a right abdominal hernia with adhesions.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for a right abdominal hernia with adhesions have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Adequate notice was provided to the Veteran in a March 2013 letter that fully addressed all notice elements, including: what the evidence must show to be considered new and material and to establish service connection, what information and evidence must be submitted by him and what information and evidence would be obtained by VA.  Accordingly, no further development is required with respect to the duty to notify.
Pursuant to the duty to assist, VA must assist the Veteran in procuring pertinent treatment records and provide an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In connection with this claim, the RO issued formal findings on the unavailability of original service treatment records in November 2005 and August 2013, but was able to obtain the Veteran's Report of Medical History, dated August 17, 1981.  Additionally, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The Veteran has not been provided with a VA examination regarding his hernia claim.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that the evidence weighs against a finding that the Veteran's hernia was incurred in service.  VA therefore has no duty to provide a medical examination.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Petition to Reopen 

Applicable law provides that an RO decision that is unappealed becomes final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim that was denied.  38 U.S.C.A. § 5108  provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."
Regulations provide that "new" evidence is existing evidence not previously submitted to agency decision-makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In January 2006, the RO denied entitlement to service connection for a right abdominal hernia with adhesions.  At that time, the RO considered the Veteran's National Guard Report of Medical History upon enlistment completed by the Veteran in August 1981, on which, he specifically denied having a hernia before or at the present time.  The Veteran's post-service treatment records dated March 2004 to July 2005, which the RO also considered, did show that he had a history of a right, inguinal hernia. 
	
Based on the foregoing, the RO denied service connection for a right abdominal hernia on the basis that there was no evidence showing the Veteran had a hernia during service and no evidence showing his current hernia condition was incurred in service. 

The January 2006 rating decision, with notice of appellate rights, was mailed to the Veteran's address of record and was not returned as undeliverable.  Although notified of the denial, the Veteran did not initiate an appeal or submit new and material evidence relevant to his claim during the one-year appeal period following the issuance of the January 2006 rating decision.  See 38 C.F.R. § 3.156 (b).  Accordingly, the January 2006 rating decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

As noted above, a final decision cannot be reopened unless new and material evidence is presented.  In this case, an unestablished fact necessary to substantiate the abdominal hernia claim is competent evidence showing a hernia was incurred in service. 

The Veteran submitted a petition to reopen his claim in June 2012, requesting that the RO take a better look at his service records.  The RO issued a formal finding on the unavailability of original clinical records in August 2013; again, the RO was only able to obtain the Veteran's Report of Medical History at enlistment to the National Guard. 

The Veteran's wife submitted a statement in February 2014 in which she stated the Veteran told her his duties during service included lifting heavy boxes of ammunition and that he underwent hernia repair surgery while stationed in Germany.  She went on to describe his present-day difficulties with urinating and sleeping.  The Veteran's sister also wrote a letter submitted in September 2016, in which she explained the Veteran informed her in 1980 that he would be undergoing surgery for a hernia on his right side.  The credibility of this evidence is presumed for the limited purpose of assessing whether the evidence is material.

Both statements from the Veteran's wife and sister are new as they were not associated with the file at the time of the April 2006 denial.  Their statements are also material, as they tend to corroborate his contention that he underwent surgery to repair a hernia while on active duty in Germany and has experienced some lingering negative effects. 

Under these circumstances, the Board finds that new and material evidence has been received and the claim of entitlement to service connection for a hernia with adhesions is reopened.  


Service Connection 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In statements submitted in support of his claim and during the September 2016 hearing, the Veteran reported that he underwent surgery during service at a hospital in Nuremburg, Germany in order to treat a right abdominal hernia.  He also testified that during service, while lifting boxes, he felt a "pull" on his right side; after going to sick call, he was told it was a hernia. 

The Board notes that the Veteran made several complaints to VA doctors regarding pain in his groin area that he believed was related to the surgery he had in service.  He reported feeling pain while walking that completely resolved when he sat down; he also report having trouble lifting heavy items.  A treatment note following a general surgery consultation in July 2012 stated that groin pain does not necessarily equal a hernia; the two are often not associated. The examiner requested an examination, noting that if a hernia were not found, there would be nothing they could offer the Veteran.  VA doctors conducted a CT exam in May 2013 that showed no signs of a hernia.  

Treatment records also note a reported history of hernia repair surgery, as discussed during the Veteran's hearing and in buddy statements from the Veteran's wife and sister.  Unfortunately, VA has been unable to obtain complete clinical records from service that would confirm the surgery.  However, the Veteran's Report of Medical History completed at enlistment to the National Guard in August 1981 was obtained, and shows the Veteran specifically denied ever having a hernia. 

The Veteran, his wife and sister are competent to report any in-service injuries and symptoms, as well as pertinent symptomatology since service.  However, the Board finds that the Veteran's statements regarding undergoing surgery during service, as well as other lay statements submitted to validate that assertion, are not credible.  In weighing credibility, VA must consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the contemporaneous medical evidence of record and were made under circumstances indicating bias or interest.

The Board is cognizant that a majority of the Veteran's service treatment records are unavailable for review.  However, the 1981 Report of Medical History was completed in the year following Veteran's claimed surgery, which, based on his current testimony, was in 1980.  In 1981, the Veteran specifically denied ever having had a hernia.  Furthermore, post-service treatment records do not show complaints of a hernia or relevant symptoms until June 2005, nearly 20 years following service.  Moreover, the evidence does not confirm the Veteran has a current hernia diagnosis.

The combination of the Veteran's express denial on the Report of Medical History, and the lack of medical evidence for many years after service are persuasive evidence against his claim.  Accordingly, while his contentions have been carefully considered, his statements are outweighed by the more probative 1981 Report of Medical History.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

Based on the foregoing, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a hernia with adhesions.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received; the previously denied claim of entitlement to service connection for a hernia with adhesions is reopened. 

Service connection for a right abdominal hernia with adhesions is denied. 




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


